DETAILED ACTION
This is the second Office Action regarding application number 16/391,154, filed on 04/22/2019, which is a continuation-in-part of application number 15/217,784, filed on 07/22/2016.
This action is in response to the Applicant’s Response dated 11/02/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 15-27 are currently pending.
Claims 1-14 are cancelled.
Claims 21-27 are new.
Claims 15 and 18 are amended.
Claims 15-27 are examined below.
The rejections of claims 1, 3-8, and 12-4 for double patenting have been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-8 and 11-14 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.

No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 11/02/20210 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over PAO (US 2011/0179726 A1) in view of KIBBE (US 2015/0255006 A1).
Regarding claim 15, PAO teaches a thermal-electric system comprising:

at least one thermal collector (thermal system including tubing, pumps, and manifolds, para. 20);
at least one photovoltaic tile (roof tile 20 comprising a solar module 22 connected to a tile 24, para. 19);
at least one rechargeable battery (plurality of batteries, para. 23);
wherein the at least one thermal collector is configured with the at least one photovoltaic tile to form at least one thermal-electric module (thermal system and electric system work in conjunction); and
wherein the at least one thermal-electric module is configured on an exterior surface (system is arranged on an exterior surface of a roof area, Fig. 2).

    PNG
    media_image1.png
    479
    651
    media_image1.png
    Greyscale


KIBBE teaches a portable thermal-electric system comprising a standalone support structure to collect both thermal and photovoltaic energy, and having an inner compartment (storage area 21, para. 13) defined by a rigid back plate (support surface 12) and also having a battery and liquid tank within the inner compartment (Fig. 1).

    PNG
    media_image2.png
    707
    608
    media_image2.png
    Greyscale



Regarding claim 16, the combination of PAO and KIBBE teaches or would have suggested the system of claim 15 wherein the at least one thermal collector includes tubing for circulating liquid that is heated by the sun (thermal tubing 18 circulates a liquid, PAO, para. 20).

Regarding claim 17, the combination of PAO and KIBBE teaches or would have suggested the system of claim 16 further comprising a thermal control system that pumps the liquid through the tubing (thermal system with pump 94, PAO, Fig. 7).

Regarding claim 18, the combination of PAO and KIBBE teaches or would have suggested the system of claim 16 further comprising a heat exchanger that receives heat from the heated liquid (heat exchanger 92, PAO, Fig. 7).  It would be obvious to locate the heat exchanger within the inner compartment to allow for portability.

Regarding claim 19, the combination of PAO and KIBBE teaches or would have suggested the system of claim 15 wherein the at least one photovoltaic tile absorbs sunlight and converts it to electricity (solar roof tiles generate electricity, PAO, para. 21).

Regarding claim 20, the combination of PAO and KIBBE teaches or would have suggested the system of claim 15 wherein the at least one thermal collector absorbs heat from the at least one photovoltaic tile (plurality of solar roof tiles are cooled by the thermal tubing, PAO, para. 21).

Regarding claim 21, the combination of PAO and KIBBE teaches or would have suggested the portable thermal-electric system of claim 15 wherein the at least one photovoltaic tile includes a photovoltaic module coupled to an upper surface of a roofing tile (PAO, Fig. 1 illustrates the photovoltaic module 22 coupled to an upper surface of a roofing tile 24).

Regarding claim 22, the combination of PAO and KIBBE teaches or would have suggested the portable thermal-electric system of claim 21 wherein the upper surface of the roofing tile includes an upper portion and a lower portion, and the photovoltaic module is coupled to the lower portion (PAO, Fig. 1 illustrates the claimed portions and location of module coupling).

Regarding claim 23, the combination of PAO and KIBBE teaches or would have suggested the portable thermal-electric system of claim 22 wherein the at least one photovoltaic tile includes two or more photovoltaic tiles configured in an overlapping arrangement (PAO, Fig. 1 illustrates the claimed arrangement).

Regarding claim 24, the combination of PAO and KIBBE teaches or would have suggested the portable thermal-electric system of claim 23 wherein a lower portion of a first of two or more photovoltaic tiles overlaps an upper portion of a second of two or more photovoltaic tiles (PAO, Fig. 1 illustrates the claimed arrangement).

Regarding claim 25, the combination of PAO and KIBBE teaches or would have suggested the system of claim 15 wherein two or more thermal collectors are configured with two or more photovoltaic tiles respectively to form two or more thermal-electric modules, and wherein the two or more thermal- electric modules are configured on an exterior surface of the rigid back plate (the examiner construes each discrete region of thermal tubing as a separate “thermal collector” and each of these discrete regions is associated with a respective photovoltaic tile, and thus PAO, Fig. 1 reads on the claimed limitations).

Regarding claim 26, the combination of PAO and KIBBE teaches or would have suggested the system of claim 16 further comprising a liquid storage unit adapted to receive the heated liquid from the at least one thermal collector (hot water tank 102, PAO, Fig. 7). It would be obvious to locate the liquid storage unit within the inner compartment to allow for portability.

Regarding claim 27, the combination of PAO and KIBBE teaches or would have suggested the system of claim 15 further comprising an inverter adapted to receive direct current from the at least one photovoltaic tile (inverter 32, PAO, para. 21).  It 


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721